UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOAN OCHEI,

                                   Plaintiff,

                       -against-                                 19-CV-3700 (CM)

ALAN LAPES’ 317 ALADDIN HOTEL                                   CIVIL JUDGMENT
CORPORATION; and NYC DEPT. OF
HOMELESS SERVICES,

                                   Defendants.

         Pursuant to the order issued January 31, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii), and as barred by the Anti-Injunction Act and the Younger

abstention doctrine.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 31, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
